DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
2.	Claims 1-9 are allowed.
3.	The following is an examiner’s statement of reasons for allowance: 
Claims 1 and 9 similarly recite the following limitations and inventive concepts: “…wherein the first user site is a site that has a base station and a user plane (U-plane) that processes user data, the second user site is a site that has a server, the user data is data which is transmitted and received between a user terminal and the server, through the base station, the C-plane site is any site that is not a user site, and has a control plane (C-plane) that performs at least one of authentication of user terminals and session management control, the U-plane inter-site path is an inter-site communication path via which data is transmitted or received by the U-plane, and the C-plane inter-site path is an inter-site communication path via which the C-plane transmits or receives a signal…”which are not disclosed and/or suggested by the prior-art of record.
For instance, Metsala et al. (US 10,924,470) discloses a secured network architecture system that includes controlling and mapping traffic from various planes such as a control plane, a user plane, and a management plane (abstract, and col. 6, lines 14-40). However, Metsala does not teach and/or suggest the limitations as highlighted above. 

4.	Thus, claims 1-9 are considered allowable for the reasons as highlighted above and when reading the claims in light of the specification, as per, MPEP §2111.01 or Toro Co. v. White Consolidated Inc., 199 F.3d 1295, 1301, 53 USPQ2d 1065,1069 (Fed. Cir. 1999).

5.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
A) Yu (US 7,778,236 B2) discloses a method and system for implementing transport service of next generation network.
B) Lee (US 9,866,499) discloses an apparatus and method for multimode internetworking connectivity. 
C) Shan (US 10,638,449 B2) discloses a system and method using a centralized node to collect RAN user plane congestion information.

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY MEJIA whose telephone number is (571)270-3630. The examiner can normally be reached Monday-Friday 10:30 AM-6:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTOPHER PARRY can be reached on (571)272-8328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTHONY MEJIA/Primary Examiner, Art Unit 2451